internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom fi p 2-plr-119566-99 date date legend fund a fund b x company employee date year year accounting firm dollar_figurea dollar_figureb dollar_figurec dollar_figured dear plr-119566-99 this is in response to a letter dated date requesting a ruling on behalf of fund a and fund b collectively the funds the funds request an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code for the funds’ tax_year ended august year facts the funds are part of x’s family of funds each fund has elected to be treated as a regulated_investment_company ric under subchapter_m part i of chapter of the code sections each fund uses an annual_accounting_period ending august and the overall accrual_method of accounting for maintaining accounting books and filing federal_income_tax returns company assumed responsibility for tax_return filings for the funds within the company employee bore the sole responsibility of filing the tax returns employee left company in date after employee’s departure other company employees reviewed the company records maintained by employee and discovered that certain tax returns for the funds had not been filed in year fund a wanted to change its tax_year end from august to march fund a attempted to change its tax_year end to march under the automatic change procedures of revproc_92_13 1992_1_cb_665 fund a was ineligible to use this procedure however because it had changed its year end within the six years prior to the requested year_of_change employee apparently realized that the year end change election was invalid and filed a request to extend the due_date for the august year tax_return to may year however employee failed to file a return for the tax_year ended august year prior to his departure company management was unaware of the invalidity of the year end change election and the resulting fact that a return for the tax_year ended august year was due on may year in year fund b wanted to change its tax_year end from august to june fund b attempted to change its tax_year end to june under the automatic change procedures of revproc_92_13 fund b was ineligible to use this procedure because the return for the short_period ended june year was not timely filed by march year plr-119566-99 employee filed a request to extend the due_date for the august year tax_return to may year however employee failed to file a return for the tax_year ended august year prior to his departure company management was unaware of the invalidity of the year end change election and the resulting fact that a return for the tax_year ended august year was due on may year with the possible exception of employee company management believed that valid elections for year end changes had been made for the funds and that the corresponding tax returns had been timely filed in early may of year following employee’s departure company employees discovered that the elections for year end changes were invalid and that tax returns for the year ended august year needed to be prepared company management engaged accounting firm to prepare tax returns for the funds tax returns for the funds were prepared for the year ended august year and were filed on july year fund a’s return for year included an election for a sec_855 spillback dividend of dollar_figurea fund a declared and paid dollar_figureb on march year to which the sec_855 election was intended to apply that dividend was declared and paid within the extended due_date for the return for the year ended august year fund b’s return for year included an election for a sec_855 spillback dividend of dollar_figurec fund b declares dividends daily and distributes dividends monthly fund b credits dividends reinvested in fund b as of the close of business on the last business_day of the month and sends out checks to shareholders that have not elected to reinvest dividends on the next business_day in year fund b distributed monthly ordinary dividends on september and october and november and and december and the distributions totaled dollar_figured fund b intended that its sec_855 election cover all of the ordinary dividends_paid in september october and november and a portion of the ordinary dividend paid at the end of december these dividends were declared and paid within the extended due_date for the return for the year ended august year law sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return of a taxable_year including the period of any extension of time granted for filing such return and distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided elsewhere in the section plr-119566-99 sec_1_855-1 of the income_tax regulations provides that the sec_855 election must be made in the return filed by the company for the taxable_year the election should be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year after the expiration of the time for filing the return for the taxable_year for which an election is made under sec_855 the election is irrevocable sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information provided and the representations made we hold that each fund has demonstrated good cause for the granting of a reasonable extension of time under sec_301_9100-1 and -3 therefore the funds will be treated as having made a timely election under sec_855 on their federal_income_tax return filed for the tax_year that ended on august year except as specifically ruled upon herein no opinion is expressed or implied as to any federal_income_tax consequences regarding the funds in particular no opinion is expressed or implied whether the funds have satisfied the requirements of sec_855 and the regulations thereunder or whether the funds qualify as a ric under subchapter_m part of the code plr-119566-99 further no opinion is expressed as to whether the taxpayer’s tax_liability is not lower in the aggregate for all years to which the regulatory election applies than the taxpayer’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine the taxpayer’s tax_liability for the years involved if the district director’s office determines the taxpayer’s liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours lon b smith assistant chief_counsel financial institutions and products enclosure copy of this letter sec_6110 copy
